 
EXHIBIT 10.7
 
SETTLEMENT AGREEMENT


SETTLEMENT AGREEMENT made as of the 6th  day of January 2009 (the "Effective
Date"), by and between Zion Oil & Gas, Inc., a Delaware corporation with its
principal executive offices at 6510 Abrams Rd., Suite 300, Dallas, Texas 75231
and the offices of its registered Israeli branch at 15 Bareket St., North
Industrial Park, Caesarea 38900 (the "Company") and Philip Mandelker residing 44
Tagore Street, Tel Aviv, 69341, Israel ("PM").

 
WITNESSETH
 
WHEREAS, until December 31, 2008, PM held with the Company the position of
Executive Vice President under a certain personal employment agreement between
the Company and PM, dated as of June 1, 2007 (hereinafter, the "Employment
Agreement");
 
WHEREAS, the term of employment under the Employment Agreement expired on the
close of business on December 31, 2008;
 
WHEREAS, commencing January 1, 2004 and continuing through May 31, 2007, PM's
services were retained by the Company under a certain retention agreement dated
as of February 29, 2004 (the “Retention Agreement”);
 
WHEREAS, along with other officers of the Company, PM agreed to defer part of
the salary payments due to him under the Employment Agreement and, prior to the
effectiveness of the Employment Agreement, part of the periodic payments due to
him under the Retention Agreement, which agreement to defer terminated on July
1, 2008; and
 
WHEREAS, the Company and PM desire to address the payment to PM of the unpaid
deferred amounts, as well as other related matters, all on the terms and
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the terms and conditions hereafter set forth
the adequacy and sufficiency of which are hereby acknowledged, the parties agree
hereafter as follows:
 
1. Financial Terms.
 
(i) Amount Owed. By their signature below, each of the Company and PM agree that
the sum total of the deferred salary payments under the Employment Agreement and
the amount deferred under the Retention Agreement that is owed to PM as of the
Effective Date is $283,385 (such sum total of deferred amounts under Employment
Agreement and the Retention Agreement hereinafter referred to collectively as
the “Deferred Amount”).
 
(ii) Scheduled Payment of the Deferred Amount. Subject to the terms and
conditions set forth herein and in consideration of the releases contained
herein, the Company hereby agrees to pay to PM as follows:
 
 
(a)
Within three (3) business days following the execution and delivery by PM of
this Agreement but in any event no later than January 9, 2009, the Company shall
remit to PM, on account of the Deferred Amount and against a properly authorized
VAT invoice to be issued within 5 business days of  receipt of payment, the sum
of $43,385, plus value added tax (“VAT”) required under Israeli law (currently
15.5%), for a total payment of $50,110; and

 

--------------------------------------------------------------------------------


 
 
(b)
Commencing on February 5, 2009, and thereafter on the 5th  day of each
succeeding calendar month until the balance of the Deferred Amount (such balance
being $240,000 immediately following the payment specified in Section 1(ii)(a)
above) is paid out, the Company shall remit to PM on account of the Deferred
Amount and against a properly authorized VAT invoice to be issued within 5
business days of receipt of payment (each monthly payment being referred to as
the “Monthly Amount”) $10,000, plus VAT  for a total monthly payment of $11,550.

 
All payments above shall be made in New Israeli Shekels at the US Dollar
representative rate quoted by the Bank of Israel on the trading day immediately
preceding payment. In the event that the day of payment of the amounts above is
a bank holiday in Israel, then payment shall be due on the next succeeding
business day.
 
(iii) Indemnification by PM. PM agrees to hold harmless and indemnify the
Company,  its affiliates, their respective past, present and future officers,
directors, shareholders, employees, agents, attorneys, successors and assigns
for the reasonable costs of defense and any and all losses, claims, damages,
liabilities or expenses, including, without limitation, reasonable attorneys'
fees, judgments, fines, excise taxes or penalties, amounts paid in settlement
and other expenses incurred in connection with any proceeding by the Israeli tax
authorities, the value added authorities or any other regulatory agency in
respect of amounts paid to PM under Section 1(ii) above. PM expressly agrees
that any amounts that may be due and payable to the Company under this provision
shall be offset against payments payable to PM under Section 1(ii) of this
Agreement.
 
(iv) Increase in Scheduled Monthly Amount. The parties acknowledge that the
basis for the determination of the Monthly Amount in Section 1(ii)(b) above is
the current maximum monthly draw by Company officers of salaries due to them,
with the balance of such salaries being deferred. Consistent with Company
policy, the maximum amount of their respective salaries that officers have drawn
per month (in each case the “Officer’s Monthly Draw”) does not exceed $10,000.
 
Accordingly, the parties agree that until such time as the Deferred Amount shall
have been paid in full and while this agreement continues in effect, to the
extent that the Officer’s Monthly Draw of any Company officer shall exceed
$12,500, then, commencing with the Monthly Amount due in the next succeeding
calendar month and continuing until the Deferred Amount shall have paid in full,
PM’s Monthly Amount shall be increased by an amount equal to the Monthly Draw
above $12,500 (plus VAT thereon); provided, that, if at any such time a
Company’s Officer’s Monthly Draw shall thereafter be decreased to $12,500 or
lower, commencing on the scheduled payment date in the next succeeding calendar
month, PM’s Monthly Amount shall be reduced to $10,000 (plus VAT).
 
By way of illustration and not limitation, in the event that a Company Officer’s
Monthly Draw shall during January  2009 be increased to $14,000, then,
commencing with the Monthly Amount due in February 2009, the Monthly Amount
payable to PM shall be adjusted to $11,500 (plus VAT). If subsequently such
Officer’s draw shall be reduced to $12,500, then, commencing with the Monthly
Amount due on the next succeeding month, PM's Monthly Amount shall be adjusted
to $10,000 (plus VAT). In each case, these amounts will be paid until the
balance of the unpaid Deferred Amount shall have been paid in full.
 
2

--------------------------------------------------------------------------------


 
A statement as to whether or not any Officer’s Monthly Draw exceeds $12,500
shall be included in the Quarterly Certificate to be provided pursuant to
Section 1(v) below. If any Officer's Monthly Draw exceeds $12,500, the amount of
that Officer's draw and the date on which that draw commenced shall be set forth
in the Quarterly Certificate.
 
 (v) Pre-Payment of Deferred Amount.  As of the Effective Date, the parties
agree that the aggregate amount due to Company officers, as a class (except for
PM), in respect of deferred salaries is equal to $1,344,935  and said amount is
hereinafter referred to, on a collective basis, as the “Officers’ Deferred
Amount”). It is the parties intention that at all times after the Effective
Date, the remaining unpaid balance of the Deferred Amount owing to PM at any
time under Section 1 (ii) (b) above shall not be, on a pro-rata percentage
basis, more than the unpaid balance owed to the officers of the Company (other
than PM), as a class, in respect of the Officers' Deferred Amount. The Company
will track all payments made to such Company officers in respect of Officers’
Deferred Amount to confirm compliance with this provision. To the extent that
any payment (a “Deferred Payment Amount”) shall  be made in respect of the
Officers’ Deferred Amount, above the amount provided for under this Section
1(v), then the Company shall remit, within 5 business days’ of such payment, to
PM a sum (plus VAT thereon) in an amount (such amount being the “Shortfall
Payment”) necessary to ensure that the remaining unpaid balance of the Deferred
Amount owed to PM following the payment of any Deferred Payment Amount shall not
be, on a pro-rata percentage basis, more than the remaining unpaid balance of
the Officers' Deferred Amount. Shortfall Payments shall be made on more than one
occasion if and when appropriate.
 
By way of illustration and not limitation, if on or after such time as the
Company shall have made payments to PM in respect of the Deferred Amount in
accordance with the terms of this Agreement such that the total unpaid balance
of the Deferred Amount owed to PM shall have been reduced by 50% (i.e., the
Company shall have made payments in the total amount of $120,000), then assuming
that the Company shall have not made any payments in respect of the Officers’
Deferred Amounts, if the Company elects to make payments in respect of Officers’
Deferred Amount in excess of $672,468, it shall make a Shortfall Payment to PM
as provided for hereunder
 
Following the payment of the Shortfall Payment, the Monthly Amount due shall
continue to be paid each month as provided under Section 1(ii)(b) until the
payment in full of the Deferred Amount.
 
 In order to ensure compliance with this provision, the Company shall provide to
PM, on a quarterly basis beginning with the quarter ended March 31, 2009 and
thereafter with respect to each succeeding quarter until the Deferred Amount
shall have been paid in full, a written sworn statement (the "Quarterly
Certificate") signed by the Company's Chief Executive Officer and by the
Company’s authorized representative in Israel (to the extent that such
authorized representative is not also the Chief Executive Officer), to be
furnished within 10 business days following such quarter end, setting forth the
following:
 
 
(i)
Deferred Payment Amounts, if any, made in respect of the Officers' Deferred
Amount during the preceding quarter,  the date on which any such payment was
made, the Company officer to whom or for whose account any payment was made; and

 
3

--------------------------------------------------------------------------------


 
 
(ii)
a statement as to whether or not any Officer’s Monthly Draw exceeds $12,500 and,
if so, the name of the officer, the date on which the increase in such officer’s
monthly draw commenced  and the current monthly draw of the officer at the end
of the quarter.

 
PM shall bear the full cost of the preparation and delivery of the sworn
Quarterly Certificate, which the parties agree shall be $100 per certificate.
The parties agree that such cost shall be offset against the next succeeding
Monthly Amount payable under Section 1(ii)(b). To avoid any confusion, the
parties hereby agree that the conversion by a Company Officer of that Officer's
Deferred Amount into equity or equity linked securities of the Company shall not
be deemed to trigger the provisions of this Section 1(v); provided, however,
that in the event that the entire unpaid balance of the Officers' Deferred
Amount is paid in full prior to the payment in full of PM's Deferred Amount,
whether such payment be by way of equity conversion or cash payment, any
remaining Deferred Amount due PM shall become due and payable within 5 business
days following the date on which the Officers Deferred Amount is paid in full.
 
 (vi) Acceleration of the Deferred Amount. In the event that the Company fails
to pay a required Monthly Amount by the 10th business day of the next succeeding
calendar month, then, the remaining unpaid balance of the Deferred Amount shall
be due and payable if the Company fails to pay said delinquent Monthly Amount by
the expiration of 5 business days after receipt by the Company of written notice
from PM demanding payment. The right of PM to accelerate the payment of the
Deferred Amount shall expire upon the remittance by the Company of the late
payment by the date provided above. Late payments shall bear interest at the
rate of Bank Hapoalim Prime + 2% per annum.
 
 (vii) Bituach Menahalim and Keren Hishtalmut. Upon execution and delivery by PM
of this Agreement, the Company shall take all reasonable steps to assist with
the release and transfer to PM or redemption of all amounts accumulated in PM's
current Bituach Menahalim and Keren Histalmut policies, in accordance with such
policies terms and conditions and applicable law. Such assistance shall include
the provision by the Company to PM of an appropriate executed Form (Tofes) 161.
 
By his signature below and in consideration of the performance of the Company's
undertakings under this Agreement, PM agrees as follows:
 
(1) THAT, SUBJECT TO THE COMPANY'S MAKING THE REQUIRED PAYMENTS INTO THE
POLICIES IN CONNECTION WITH PM'S DECEMBER SALARY, THE TRANSFER TO HIM OF SUCH
POLICIES IS BEING MADE IN FULL SATISFACTION OF ALL CLAIMS BY PM AGAINST THE
COMPANY FOR SEVERANCE PAY AND ANY SIMILAR PAYMENTS THAT MAY BE DUE PM UNDER THE
EMPLOYMENT AGREEMENT OR APPLICABLE LAW, AND PM HEREBY WAIVES ANY RIGHTS HE MAY
HAVE UNDER APPLICABLE LAW OR THE EMPLOYMENT AGREEMENT TO ANY ADDITIONAL AMOUNTS
THAT THE COMPANY MAY BE REQUIRED TO PAY  FOR SEVERANCE  OR SIMILAR PAYMENTS
UNDER ISRAELI LAW OR FURTHER PAYMENTS INTO SUCH POLICIES, AND FURTHER AGREES
THAT HE SHALL HAVE NO RIGHT OR REMEDY AGAINST THE COMPANY FOR ANY SUCH PAYMENTS
OR SHORTFALL;
 
4

--------------------------------------------------------------------------------


 
(2) TO INDEMNIFY AND HOLD HARMLESS THE COMPANY, ITS AFFILIATES, THEIR RESPECTIVE
PAST, PRESENT AND FUTURE OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES, AGENTS,
ATTORNEYS, SUCCESSORS AND ASSIGNS, AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR EXPENSES THAT MAY BE INCURRED BY SUCH PERSONS WITH RESPECT TO
SEVERANCE PAY ACCRUED UNDER SUCH POLICIES; and
 
(3) THAT THIS AGREEMENT WILL BE DEEMED AS A FINAL SETTLEMENT AND ADMISSION
PURSUANT TO CLAUSE 29 OF THE SEVERANCE  PAY LAW, 1963. IN CONNECTION WITH THE
ABOVE WAIVER, PM FURTHER REPRESENTS THAT HE IS AN ATTORNEY AND HAS CONSULTED
WITH AN ATTORNEY EXPERIENCED IN LABOR LAW MATTERS IN ISRAEL AND UNDERSTANDS THE
CONSEQUENCES OF THIS WAIVER.
 
(viii) Disbursements. The Company shall pay PM disbursements for the month of
December 2008 and unbilled disbursements for previous periods within 5 business
days of the receipt of PM's disbursements statement together with supporting
documentation in accordance with standard practice.
 
All taxes, withholdings and deductions payable or due in respect of PM's receipt
of the Deferred Amount, or any component thereof, if any, will be borne by PM.
 On the execution of this Agreement, PM shall provide to the Company a copy
of  a current confirmation from the Israel Income Tax authorities setting forth
PM's applicable withholding rate and the Company shall act accordingly. Upon
expiration of PM's current confirmation, PM shall provide the Company with a
copy of a replacement confirmation.
 
2. Return of Company Property. On or before January 12, 2009, PM shall return to
Company all Company property then in his possession, provided that with respect
to a Company desk top computer in PM's possession, PM shall purchase it from the
Company for 1,000 NIS  which amount shall be set off against the monies due PM
pursuant to Section 1(viii) above. The Company shall have an opportunity to make
a back-up or copy of the database PM's personal laptop as well as the desktop,
except for PM's files of a personal nature. Under all circumstances, by his
signature below, PM represents that he has destroyed all Company files or other
database on the desktop or PM’s laptop that contain (in whole or in part) any
Company information or material. The Company property includes the items listed
on Schedule I attached hereto.
 
3. Continuing Obligations of PM. Notwithstanding anything else contained herein,
PM hereby acknowledges and agrees that the provisions of Article 7 and Article 8
of the Employment Agreement shall continue in full force and effect after the
Effective Date of this Agreement, in accordance with their terms and for the
duration specified therein. Nothing contained in this Agreement shall be
construed or interpreted as a waiver by the Company or any of its affiliates of
any right or remedy available under Article 7 and/or 8 of the Employment
Agreement in the event of a breach occurring after the Effective Date of this
Agreement.


4. Undertakings.


4.1    PM acknowledges that it is the Company's position that, through December
31, 2008, PM is an "affiliate" and represents and warrants that as to any sales
of his shares in the Company through March 31, 2009 he will comply with all the
requirements of Rule 144 ("Rule 144") promulgated under the Securities Act of
1933, as amended.
 
5

--------------------------------------------------------------------------------


 
4.2    The Company represents and warrants that at all times through March 31,
2009, it shall comply with all requirements of Rule 144 necessary to enable PM
to sell shares of the Company under Rule 144. To the extent reasonably required
by PM's broker, the Company shall confirm in writing the Company's compliance
with the said Rule 144 requirements within 3 business days of receipt of the
broker's request.


4.3.  (a)   Upon the provision of appropriate Rule 144 documentation, the
Company shall no later than one business day following the Effective Date,
deliver to PM and the to Company's transfer agent an opinion of its counsel in
such form as shall be acceptable to the Company's transfer agent and PM's broker
and addressed to the Company's transfer agent, for purposes of facilitating open
market sales by PM (including members of his household) under Rule 144 for the
period through March 31, 2009.


(b)   Upon PM’s compliance with the provisions of Rule 144 and upon PM’s or PM's
broker's written request to the Company, the Company shall cause its counsel to
issue to him and to the Company's transfer agent on (or after) April 1, 2009, a
legal opinion in form acceptable to the Company's transfer agent for purposes of
releasing for open market sales all shares held by PM (including members of his
household and the Philip Mandelker Irrevocable Trust) including shares which
might have been sold under Rule 144 commencing on April 1, 2009.
 
 (c)   If additional opinions and confirmations of Company counsel and of the
Company (including any Company officer) are necessary from time to time or at
any time by the Company's transfer agent or PM's broker (including responses to
inquiries by or on behalf of PM's broker in connection with its Rule 144 due
diligence) in order to accomplish the purposes above stated, the Company shall
deliver such opinions and confirmations within two (2) business days of receipt
of request therefor.
 
5. Releases.


5.1 In consideration of the promises, covenants and releases contained herein,
the adequacy of which is hereby acknowledged, PM (individually and in any
representative capacity and on behalf of each of his respective agents,
attorneys, heirs, successors, executors, personal representatives and assigns)
does hereby absolutely and unconditionally waive, release and forever discharge
the Company, its affiliates and subsidiaries, their respective past, present and
future officers, directors, shareholders, employees, agents, attorneys,
successors and assigns (hereinafter, the "Company Released Parties"), from any
and all claims, demands, obligations, liabilities, rights, causes of action and
damages, whether liquidated or unliquidated, absolute or contingent, known or
unknown, from the beginning of time to the Effective Date of this Agreement,
including, without limitation, those that may arise under the Employment
Agreement or the Retention Agreement or that may arise under any body of labor
or contract law, including any claims under Israeli labor laws and regulations,
or any claim for wrongful termination, or claims with respect to any other
payment required under Israeli law or otherwise. Notwithstanding the foregoing
and any other provision to the contrary, (i) the rights and obligations set
forth in this Agreement shall remain in full force and effect; (ii) no release
hereunder shall be construed to release any of PM's rights under this Agreement
or under any officer and director liability insurance coverage or any errors and
omissions coverage; and (iii) no release hereunder shall waive any
indemnification rights previously granted to PM.
 
6

--------------------------------------------------------------------------------


 
5.2 In consideration of the promises, covenants and releases contained herein,
the adequacy of which is hereby acknowledged, the Company (on its behalf and on
behalf of its affiliates and subsidiaries and each of their respective, past,
present and future officers, directors, employees, attorneys, agents,
successors, executors, and assigns) does hereby absolutely and unconditionally
waive, release and forever discharge PM (and his agents, attorneys, heirs,
successors, executors, personal representatives and assigns), from any claims,
demands, obligations, liabilities, rights, causes of action and damages whether
liquidated or unliquidated, absolute or contingent, known or unknown, from the
beginning of time to the Effective Date; provided, that, this release shall not
apply to any derivative claim or suit brought or maintained by a shareholder of
the Company who is not an officer or director of the Company and who does not
bring or maintain the claim or action with the solicitation of such officer or
director. Additionally, the foregoing release shall not be construed as a waiver
of future claims by the Company arising from PM's conduct after the Effective
Date of this Agreement with respect to PM's continuing obligations to the
Company under the Employment Agreement and any undertakings of PM pursuant to
this Agreement.
 
6. Non-Disparagement. PM (on behalf of his heirs and personal representatives),
agrees not to make disparaging remarks concerning the Company or its businesses
or any of their respective employees, consultants, stockholders, directors,
affiliates, subsidiaries or representatives. The Company agrees not to make
disparaging remarks concerning PM. Nothing herein shall be interpreted as
affecting either of the parties' obligations to comply with the specific terms
of any valid and effective subpoena, oral questions, interrogatories, requests
for information, civil investigative demand or order issued by a court of
competent jurisdiction or by a governmental body.
 
7. Reliance. The parties acknowledge and agree that in the execution of this
Agreement, neither has relied upon any representation by any party or attorney,
except as expressly stated or referred to herein.
 
8. Headings. Section and subsection headings are not to be considered part of
this Agreement and are included solely for convenience and are not intended to
be full or accurate descriptions of the content thereof.
 
9. Successors and Assigns. Except as otherwise provided in this Agreement, all
the terms and provisions of this Agreement shall bind, and shall inure to the
benefit of, the parties hereto and their respective heirs, personal
representatives, successors and assigns.
 
10. Non-Assignment. By his signature below, PM represents and warrants that he
has not assigned or otherwise conveyed to any third party any claim against the
Company. By its signature below, the Company represents and warrants that it has
not assigned or otherwise conveyed to any third party any claim against PM.
 
11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
12. Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and supersedes any
prior or contemporaneous understanding or agreement or letters, written or
verbal, among the parties with respect to the subject matter hereof other than
as expressly referenced herein. No supplement, modification or waiver or
termination of this Agreement or any provision hereof shall be binding unless
executed in writing by the parties to be bound thereby.
 
7

--------------------------------------------------------------------------------


 
13. Representation. Each of PM and the Company acknowledges that they have had
the opportunity to consult with legal counsel respecting this Agreement. Each
person executing this Agreement on behalf of a corporation hereby represents and
warrants that he has been authorized to do so by all necessary corporate action.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the parties has set forth its/his signature as of
the date first written above.


ZION OIL & GAS, INC.

   
By:
/s/ Richard Rinberg  
/s/ Philip Mandelker 
 
PHILIP MANDELKER 
Title: Chief Executive Officer
 
Name: Richard Rinberg
 

 
9

--------------------------------------------------------------------------------




SCHEDULE I


COMPANY PROPERTY TO BE RETURNED TO ZION OIL & GAS, INC.


PM shall return to the Company the following items currently in his possession
in accordance with the provisions of section 2 of the Agreement to which this
Schedule I is attached:
 
 
1.
Desktop computer (at PM's home) – to be purchased by PM as provided in section 2
of the Agreement

 
2.
Original of Rabbi Berland's blessing (and another piece of paper with Rabbi
Berland's handwriting penned at the meeting during which the Rabbi gave his
blessing)

 
3.
John Brown' Vision Book – 21 copies

 
4.
Reprints of the July 5, 2004 Oil & Gas Journal article – 2 packets

 
5.
Reprints of the February 18, 2002 Oil & Gas Journal article – 1 packet

 
6.
5 blue Zion baseball caps

 
7.
9 white Zion baseball caps

 
8.
1 blue Zion windbreaker

 
9.
1 Zion fleece jacket

10.
2 annotated maps of the 12 tribes – mounted on Styrofoam backing (used in the
2005 dedication ceremony)

11.
2 annotated geological maps – mounted on Styrofoam backing (used in the 2005
dedication ceremony)

12.
Zion CDs distributed at the 2005 well dedication

13.
files

 
10

--------------------------------------------------------------------------------

